

Execution Version


Supplement to the Collateral Agreement


SUPPLEMENT NO. 3 (this “Supplement”), dated as of January 22, 2018, to the
Collateral Agreement (First Lien) dated as of July 1, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among PRIME SECURITY SERVICES BORROWER, LLC (the “Borrower”), each
Subsidiary of the Borrower from time to time party thereto (each, a “Subsidiary
Loan Party”) and BARCLAYS BANK PLC, as collateral agent (together with its
successors and assigns in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).


A.Reference is made to the First Lien Credit Agreement, dated as of July 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Prime Security Services Holdings, LLC (“Holdings”),
the Borrower, the Lenders party thereto from time to time, Barclays Bank PLC, as
administrative agent, and the other parties thereto.


B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Collateral
Agreement, as applicable.


C.The Pledgors have entered into the Collateral Agreement pursuant to the
requirements set forth in Section 5.10 of the Credit Agreement. Section 5.16 of
the Collateral Agreement provides that additional Subsidiaries of the Borrower
may become Subsidiary Loan Parties and Pledgors under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Loan Party and a Pledgor under the Collateral Agreement.


Accordingly, the New Subsidiary agrees as follows:


SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party and a Pledgor
under the Collateral Agreement with the same force and effect as if originally
named therein as a Subsidiary Loan Party and a Pledgor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Loan Party and a Pledgor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Pledgor thereunder are true and correct in all material respects on and as of
the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on the New Subsidiary’s right, title and interest
in and to the Collateral (as defined in the Collateral Agreement) of the New
Subsidiary. Each reference to a “Subsidiary Loan Party” or a “Pledgor” in the
Collateral Agreement shall be deemed to include the New Subsidiary (except as
otherwise provided in clause (ii) of the definition of Pledgor to the extent
applicable). The Collateral Agreement is hereby incorporated herein by
reference.


SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.


SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.




--------------------------------------------------------------------------------








SECTION 4. The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of any and all of (and, with respect to any Pledged Stock issued by an
issuer that is not a subsidiary of the Borrower, correctly sets forth, to the
knowledge of the New Subsidiary) the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes (i) all Equity Interests pledged hereunder and
(ii) the debt obligations and promissory notes or instruments evidencing
Indebtedness, in each case under this clause (ii) pledged hereunder and in an
aggregate principal amount in excess of $10,000,000 now owned by the New
Subsidiary required to be pledged in order to satisfy the Collateral and
Guarantee Requirement or delivered pursuant to Section 2.02(a) and 2.02(b) of
the Collateral Agreement, (b) set forth on Schedule II attached hereto is a list
of any and all Intellectual Property now owned by the New Subsidiary consisting
of Patents and Trademarks applied for or registered with the United States
Patent and Trademark Office and Copyrights registered with the United States
Copyright Office, (c) set forth on Schedule III hereto is a list of all
Commercial Tort Claims in excess of $10,000,000 held by the New Subsidiary, and
(d) set forth under its signature hereto is the true and correct legal name of
the New Subsidiary, its jurisdiction of organization and the location of its
chief executive office.


SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.


SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.


SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.01 of the Collateral Agreement.


SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.


[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Collateral Agreement as of the day and year first above written.


 
 
 
DATASHIELD, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
  /s/ Jeff Likosar
 
 
 
 
 
Name: Jeff Likosar
 
 
 
 
 
Title: CFO
 
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
 
 
       Boca Raton, FL 33431
 
 
 
 
Legal Name: DataShield, LLC
 
 
 
 
Jurisdiction of Formation: Delaware
 
 
 
 
 
 







































































[Signature Page to Supplement to Collateral Agreement (First Lien)]







--------------------------------------------------------------------------------





Schedule I to
Supplement No.3 to the
Collateral Agreement




Pledged Stock; Pledged Debt
 
A.
Pledged Stock



Issuer
Record Owner
Certificate No.
Number and Class
Percentage of Equity
Interest Owned
Percentage (of Owned Equity Interests) Pledged
ADT Canada Security Holdings LLC
ADT Canada Holdings, Inc.


N/A


N/A


100%


100%
ADT Security Holdings Canada, Ltd.
ADT Canada Security Holdings LLC


3-C
316,974 shares of common stock


100%


65%





B.
Pledged Debt



None.



Schedule II to Supplement No. 3 to the Collateral Agreement


Intellectual Property


A.    U.S. Federally Issued or Applied for Patents Owned by the New Subsidiary


None.



B.    U.S. Federally Registered Copyrights Owned by the New Subsidiary


None.



C.    U.S. Federally Registered or Applied for Trademarks Owned by the New
Subsidiary


None.



Schedule III to Supplement No. 3 to the Collateral Agreement


Commercial Tort Claims


None.



